     Case: 1:19-cv-00543 Document #: 49 Filed: 05/15/20 Page 1 of 4 PageID #:254



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DAVID KRUPA,                                           )
                                                       )
                Plaintiff,                             )
                                                       )      Case No. 1:19-cv-00543
v.                                                     )
                                                       )      Honorable Steven C. Seeger
MARTY QUINN, MICHAEL J. MADIGAN,                       )
CITIZENS FOR MARTY QUINN, and 13th                     )
WARD DEMOCRATIC ORGANIZATION,                          )
                                                       )
                Defendants.                            )


                                     JOINT STATUS REPORT

        Defendants Marty Quinn, Michael J. Madigan, Citizens for Marty Quinn and 13th Ward

Democratic Organization (collectively “Defendants”), by and through their attorneys, Hinshaw &

Culbertson LLP, and Plaintiff, by and through his attorney, Anthony J. Peraica, pursuant to this

Court’s order entered on April 24, 2020 (Dkt. 48), submit the following joint status report:

     a) Progress Of Discovery

        No discovery has been conducted. Pursuant to this Court’s order on October 28, 2019,

discovery is currently stayed pending resolution of Defendants’ motion to dismiss. (Dkt. 34).

     b) Status Of Briefing On Any Unresolved Motions

        Defendants filed a joint motion to dismiss on March 29, 2019. (Dkt. 13). The motion is fully

briefed. The joint motion to dismiss argues that Plaintiff fails to adequately allege any federal claims,

primarily because he does not allege any Defendant deprived him of any constitutional or federal

right, does not allege any personal involvement by any Defendant, and does not allege any conduct

by any Defendant that amounts to state action, as opposed to private political conduct not

actionable under 42 U.S.C. § 1983.




                                                                                       1018725\305712615.v2
    Case: 1:19-cv-00543 Document #: 49 Filed: 05/15/20 Page 2 of 4 PageID #:255



       On October 28, 2019, the Court sua sponte raised the political question doctrine and

ordered briefing on the issue. (Dkt. 34). Defendants filed a memorandum addressing the

applicability of the political question doctrine on December 2, 2019. (Dkt. 41). Plaintiff responded

on December 18, 2019. (Dkt. 42). Defendants replied on January 15, 2020. (Dkt. 44).

       Defendants’ motion to dismiss remains pending before the Court.

   c) Settlement Efforts

       No settlement discussions have occurred yet and Plaintiff has not made a demand.

   d) Proposed Schedule For The Next 45 Days

       The parties propose no schedule until the Court has the opportunity to rule on the pending

motion to dismiss.

   e) Proposed Revised Discovery And Dispositive Motion Schedule

       There is no discovery order or motion schedule requiring modification.

   f) Any Agreed Action That The Court Can Take Without A Hearing

       None.

   g) Whether a telephonic hearing is necessary

       At this time, the parties agree that a telephonic hearing is not necessary.



                                                                        Respectfully submitted,
Counsel for Plaintiff

Anthony J. Peraica (lead attorney)
Stephen F. Boulton
Anthony J. Peraica & Associates
5130 South Archer Avenue
Chicago, Illinois 60632
(773)735-1700
peraicalaw@aol.com
SBoulton@peraica.com




                                                   2
                                                                                      1018725\305712615.v2
    Case: 1:19-cv-00543 Document #: 49 Filed: 05/15/20 Page 3 of 4 PageID #:256



All Defendants – Marty Quinn, Michael J. Madigan, Citizens for Marty Quinn & 13th Ward
Democratic Organization

Adam Robert Vaught (lead attorney)
Vincent Michael Rizzo
Lari Ann Dierks
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500
Chicago, Illinois 60606
(312) 704-3000
avaught@hinshawlaw.com
vrizzo@hinshawlaw.com
ldierks@hinshawlaw.com




                                              3
                                                                              1018725\305712615.v2
     Case: 1:19-cv-00543 Document #: 49 Filed: 05/15/20 Page 4 of 4 PageID #:257



                                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing was filed electronically on May 15, 2020 using the
Court’s CMF/ECF system, which will accomplish service electronically on all counsel of record.

                                                                            /s/ Vincent M. Rizzo




                                                      4
                                                                                           1018725\305712615.v2
